Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Specification
The disclosure is objected to because of the following informalities: Fig 3a: 315 – “PARAMTER” is spelled wrong.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 20,  the recite a machine-readable storage device  embodying instructions that, when executed by a machine, causes the machine to perform operations, however, machine-readable storage device is not defined in the specification  Paragraph 83 defines “machine-readable medium” including carrier waves, and paragraph 80 defines “machine-storage medium, including storage devices which excludes carrier waves, however its unclear what a “machine-readable storage device” incorporates, which does not meet the requirement presented by 35 U.S.C. 101 See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18)(“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  Examiner respectfully requests that the applicant recite “non-transitory machine-readable storage device” to overcome this deficiency.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.

      With respect to independent claims, 1, 12 and 20, specifically claim 1 recites "identifying…; generating…”. These limitations could be reasonably and practically performed by the human mind, for instance, identifying historical search results based on a log displaying a ranking to the user and generating a schema to generate a search result ranking based on arbitrary data, is a mental step. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a search result… generating search results…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 12 and 20 further recite, one or more processors of a machine,a position debiased machine learning scheme, a machine learning model, client device of the network site user, a memory storing instructions, a machine-readable storage devicee, , which is a generic computer component that amounts to mere instructions to apply  the judicial exception on a generic computer or a apply it type.  
                
                The claims 1 , 12 and 20   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-11, 13-19 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “causing, on a client device of the network site user, one or more of the search results generated by the position debiased machine learning scheme” (claim 2), “wherein the machine learning model is a deep neural network model and the position debiased machine learning scheme is a position debiased deep neural network” (claim 3), “wherein the arbitrary data is arbitrary in that it is not past position values from the historical search result data” (claim 4), “wherein training the position debiased machine learning scheme includes setting position data for a portion of the historical search result data to zero” (claim 5), “wherein setting the position data for a portion of the historical search result data to zero forces the position debiased machine learning scheme to learn non-position data features in the historical search result data” (claim 6), “initially training the machine learning model on past position values in the historical data followed by retraining the machine learning model using the arbitrary data instead of the past position valuese” (claim 7), “wherein the plurality of past results includes a portion of low-positioned results” (claim 8), “wherein the machine learning model is trained by sampling the low-positioned results” (claim 9), “wherein the portion of low-positioned results are non-displayed past results” (claim 10), “wherein the portion of low-positioned results are search results that were not displayed on a first page of search results” (claim 11).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, as mapped below, therefore do not move the claims to a practical application.

Claims 9-19 are similar to claims 1-8 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0401643) in view of Yan et al. (US 2011/0289025)

1.  Lui teaches, A method comprising:
identifying historical search result data of a network site, the historical search result data including a plurality of past results presented on the network site, one or more indications indicating which of the plurality of past results were selected by network site users, and position data indicating a display position for each of the plurality of past results (Paragraph 50 – teaches a identifying historical search results of a network site);
generating, using one or more processors of a machine, a position debiased machine learning scheme by training a machine learning model on the historical search result data to generate search result rankings, the position data being used as input data for training the position debiased machine learning scheme (Paragraph 20 – teaches an inverse propensity weight into a loss function used to train a machine-earned model);
receiving a search request from a network site user of the network site (paragraph 21 – receiving a request); and
generating search results for the network site user using the trained position debiased machine learning scheme (Paragraph 21 – teaches generating result based on the training).
Liu does not explicitly teach, …the position data including inserted arbitrary data as noise.
However, Yan teaches, …the position data including inserted arbitrary data as noise (Abstract, Paragraph 3 – training technique generates biased and noisy training data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Lui’s invention to utilize the training techniques as taught by Yan.  This would allow Lui’s invention the ability to train ML by introducing training data sets that include biased and noisy training data, thereby allowing for generating more accurate training data to train classifiers based on user intent (Paragraph 3, Yan).

2. Lui/Yan teach, The method of claim 1, further comprising:
causing, on a client device of the network site user, one or more of the search results generated by the position debiased machine learning scheme (Paragraph 20 – teaches an inverse propensity weight into a loss function used to train a machine-earned model, Lui & Paragraphs 3 & 18, Yan).

3. Lui/Yan teach, The method of claim 1, wherein the machine learning model is a deep neural network model and the position debiased machine learning scheme is a position debiased deep neural network (Fig 5, Paragraphs 20, 55 – teaches an inverse propensity weight into a loss function used to train a machine-earned model, Lui)

4. Lui/Yan teach, The method of claim 1, wherein the arbitrary data is arbitrary in that it is not past position values from the historical search result data (Paragraph 20 – the inverse propensity weight would increase the weight of candidate s in the training that that were presented lower, ie, would have the effect that it will not be in the same past position value as in historical search result data, Lui & Paragraph 22 – teaches noisy data as data that has been not labelled or categorized in the search intent category based on a rule, ie, would include data that was not historically in search results).


7. Lui/Yan teach, The method of claim 1, wherein generating the position debiased machine learning scheme further comprises:
initially training the machine learning model on past position values in the historical data followed by retraining the machine learning model using the arbitrary data instead of the past position values (Paragraph 22 – teaches noisy data as data that has been not labelled or categorized in the search intent category based on a rule, ie, would include data that was not historically in search results).

8. Lui/Yan teach, The method of claim 1, wherein the plurality of past results includes a portion of low-positioned results (Paragraph 20 – the inverse propensity weight would increase the weight of candidate s in the training that that were presented lower, ie, would have the effect that it will not be in the same past position value as in historical search result data, Lui)

9. Lui/Yan teach, The method of claim 8, wherein the machine learning model is trained by sampling the low-positioned results (Paragraph 20 – the inverse propensity weight would increase the weight of candidate s in the training that that were presented lower, ie, would have the effect that it will not be in the same past position value as in historical search result data, Lui)

10. Lui/Yan teach, The method of claim 8, wherein the portion of low-positioned results are non-displayed past results (Paragraph 20 – the inverse propensity weight would increase the weight of candidate s in the training that that were presented lower, ie, would have the effect that it will not be in the same past position value as in historical search result data, - the lower ranked results that would not fit on the first page would be non-displayed past results, Lui)

11. Lui/Yan teach, The method of claim 8, wherein the portion of low-positioned results are search results that were not displayed on a first page of search results (Paragraph 20 – the inverse propensity weight would increase the weight of candidate s in the training that that were presented lower, ie, would have the effect that it will not be in the same past position value as in historical search result data, - the lower ranked results that would not fit on the first page would be non-displayed past results, Lui)b 

Claims 12-14, and 17-20 are similar to claims 1-4 and 6-11 hence rejected similarly.

Claims 5, 6, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0401643) in view of Yan et al. (US 2011/0289025) further in view of Gao et al. (US 2014/0149429)

All the limitations of claim 1 are taught above.
5. Lui/Yan teach teaches, wherein training the position debiased machine learning scheme includes setting position data for a portion of the historical search result (Abstract – setting position based on inverse propensity weight, Lui).  
Lui/Yan does not explicitly teach, wherein training the position debiased machine learning scheme includes setting position data for a portion of the historical search result data to zero.
However, Gao teaches, wherein training the position debiased machine learning scheme includes setting position data for a portion of the historical search result data to zero (Paragraph 4 & 5 – teaches removing the positive biased pairs, i.e., results from the list)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Lui’s invention to utilize the training techniques as taught by Gao.  This would allow Lui’s invention the ability to train ML by introducing training data sets that include biased and noisy training data, thereby allowing for generating more accurate training data by removing position bias (Paragraphs 3-5 – removing positive and negative bias, Gao).

6. Lui/Yan/Gao teach, The method of claim 5, wherein setting the position data for a portion of the historical search result data to zero forces the position debiased machine learning scheme to learn non-position data features in the historical search result data (Fig 3, Fig 4:404, 406,408, 410 & 414 Paragraphs 41, 72-74  - teaches training data based on removing positive and negative bias).

Claims 16s similar to claim 5 hence rejected similarly.
Claim 17 is similar to claim 6 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159